213 P.3d 861 (2009)
230 Or. App. 239
STATE of Oregon, Plaintiff-Respondent,
v.
Douglas Eugene FULLER, Defendant-Appellant.
06FE1061MA; A136699.
Court of Appeals of Oregon.
Submitted on July 2, 2009.
Decided August 5, 2009.
Peter Gartlan, Chief Defender, and Mary Shannon Storey, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Joanna L. Jenkins, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for unlawful possession of a controlled substance, ORS 475.840, that was entered after the trial court denied his motion to suppress evidence and he entered a conditional guilty plea. On appeal, defendant contends, in part, that the trial court erred in denying his motion to suppress under Article I, section 9, of the Oregon Constitution because the warrantless search was not justified by the automobile exception to the warrant requirement. A discussion of the facts would not benefit the bench, the bar, or the public. The state concedes that the search "was not authorized under the automobile exception." (Boldface omitted.) We accept the concession as well founded. State v. Kock, 302 Or. 29, 33, 725 P.2d 1285 (1986) (holding that the automobile exception to the warrant requirement does not apply to a vehicle that is "parked, immobile and unoccupied at the time the police first encountered it in connection with the investigation of a crime"); see also State v. Meharry, 342 Or. 173, 149 P.3d 1155 (2006) (applying automobile exception).
Reversed and remanded.